Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 30, 2020. The submission, however, is not fully responsive to the prior Office action because the amendments to the claims present an impermissible shift of the invention. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

Response to Amendment
The reply filed on December 30, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant’s amendments to the claims is deemed non-responsive because the amendments present an impermissible shift of the invention(s) being claimed. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE 

Election/Restrictions
Newly amended claims 1, 3-13, and 15-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1, 3-13, and 15-19 are directed to an invention focusing on planning a vertical navigational descent mode during pre-flight planning  and the determination and use of predicted flight path angles and vertical speed in the use of the calculation of the intercept parameters for constructing the pre-VNAV path, but do not include the determination and use of a current flight path angle and vertical speed for calculating intercept parameters and a pre-VNAV path in a method and system for engaging the vertical navigation descent mode of an aircraft. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3-13, and 15-19 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Accordingly, had the originally presented claims and the amended claims been presented together earlier, they would have been subject to the following restriction requirement for being directed to the following patentably distinct species.
Species A drawn to the invention originally claimed, wherein a current flight path angle and vertical speed are determined and intercept parameters are calculated based upon the current flight path angle and vertical speed. 
Species B drawn to the invention of the currently amended claims wherein a predicted flight path angle and vertical speed are determined and intercept parameters are calculated based upon the predicted flight path angle and vertical speed. 

The species are independent or distinct because, as disclosed, the species drawn to the originally presented claims and the amended claims recite mutually exclusive characteristics of such species. Species A requires the determination of a current flight path angle and vertical speed and basing the calculation of intercept parameters on the current flight path angle and vertical speed. Species B requires the determination of a predicted flight path angle and vertical speed and basing the calculation of intercept parameters on the predicted flight path angle and vertical speed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classifications;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (emphasis added).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Accordingly, the amendment filed on December 30, 2020 amending the claims in a manner that presents an impermissible shift in the claimed invention(s) from the invention originally presented in the 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday through Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        


/Nadeem Odeh/Primary Examiner, Art Unit 3669